      Case 4:20-cv-02617 Document 3 Filed on 07/28/20 in TXSD Page 1 of 3
                                                                             United States District Court
                                                                               Southern District of Texas

                                                                                  ENTERED
                                                                                  July 28, 2020
                        UNITED STATES DISTRICT COURT
                                                                               David J. Bradley, Clerk
                         SOUTHERN DISTRICT OF TEXAS
                             HOUSTON DIVISION

LISA RENE KAY,                              §
TDCJ #00707717,                             §
                                            §
        Plaintiff,                          §
VS.                                         § CIVIL ACTION NO. 4:20-02617
                                            §
LORIE DAVIS,                                §
                                            §
        Defendant.                          §

                               ORDER OF DISMISSAL

      Plaintiff Lisa Rene Kay, an inmate in the custody of the Texas Department of

Criminal Justice–Correctional Institutions Division (“TDCJ”), proceeds pro se in this

civil rights action. Kay has not paid the filing fee. Her complaint alleges wrongdoing by

Susan Perrett, who apparently was one of Kay’s appointed attorneys for her direct appeal

from her criminal conviction, and brings other allegations of constitutional violations

during her criminal and post-conviction proceedings1. Having reviewed the pleadings

and the plaintiff’s litigation history, the Court dismisses this case for the reasons

explained below.

      Under the “three strikes” rule found in the Prison Litigation Reform Act

(“PLRA”), a prisoner is not allowed to bring a civil action in forma pauperis in federal

court if, while incarcerated, three or more of her civil actions or appeals were dismissed


1
        In 1995, Kay was sentenced to a 50 years in TDCJ based on a murder conviction in
Harris County, Case. No. 9415565.                 See Offender Information, available at
https://offender.tdcj.texas.gov/OffenderSearch/index.jsp (last visited July 28, 2020).



1/3
      Case 4:20-cv-02617 Document 3 Filed on 07/28/20 in TXSD Page 2 of 3




as frivolous, malicious or for failure to state a claim upon which relief may be granted,

unless she is under “imminent danger of serious physical injury.” 28 U.S.C. § 1915(g).

Once a prisoner has accumulated three qualifying dismissals or strikes for purposes of

§ 1915(g), she may not proceed without prepayment of the filing fee unless she fits

within the imminent-danger exception at the time his complaint is filed. See Brown v.

Megg, 857 F.3d 287, 290 (5th Cir. 2017); Banos v. O’Guin, 144 F.3d 883, 885 (5th Cir.

1998). The threat of imminent danger must be “real and proximate,” and allegations

regarding past harms do not suffice. Ciarpaglini v. Saini, 352 F.3d 328, 330 (7th Cir.

2003); see Abdul-Akbar v. McKelvie, 239 F.3d 307, 315 (3d Cir. 2001) (en banc).

       Plaintiff has filed numerous previous lawsuits, including at least three civil actions

that have been dismissed as frivolous or for failure to state a claim upon which relief can

be granted. See Kay v. Bennett, 176 F. App’x 556 (5th Cir. 2006); Kay v. Perret, 73 F.

App’x 79 (5th Cir. 2003). She therefore may not proceed in forma pauperis absent a

showing of imminent danger of serious physical injury. 28 U.S.C. § 1915(g); Banos,

144 F.3d at 885.

       Kay’s complaint recounts past events and does not allege imminent physical

danger. Because she is not otherwise eligible to proceed in forma pauperis, the Court

will dismiss the complaint without prejudice as barred by Section 1915(g).

       Based on the foregoing, the Court ORDERS as follows:

       1.     Plaintiff’s complaint (Dkt. 1) is DISMISSED without prejudice pursuant
              to 28 U.S.C. § 1915(g).




2/3
      Case 4:20-cv-02617 Document 3 Filed on 07/28/20 in TXSD Page 3 of 3




      2.    The Clerk is INSTRUCTED to provide a copy of this Order to the plaintiff
            and to the Manager of the Three-Strikes List for the Southern District of
            Texas at Three_Strikes@txs.uscourts.gov.

      SIGNED at Houston, Texas, this 28th day of July, 2020.


                                          ___________________________________
                                          GEORGE C. HANKS, JR.
                                          UNITED STATES DISTRICT JUDGE




3/3
